DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8-13, 15-16, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim 1 contains the following limitation in question: 
wherein the memory controller is adapted to control the acquisition memory, as a first analysis result of a respective one of the time-staggered data segments of the first measuring signal is released by the processor, to discard the data segments of the first measuring signal, which relate to the momentary screen readout, when the first analysis result generated by the processor indicates a decision to discard the data segments. 

Claim 15 contains the following limitation in question: 
wherein, as a first analysis result of a respective one of the time-staggered data segments of the first measuring signal is released by the processor, the data segments of the at least one data segment of the first measuring signal, which relate to the momentary screen readout, are discarded when the first analysis result generated by the processor indicates a decision to discard the data segments. 

The newly amended limitations linking the release of the first analysis result of one of the time-staggered data segments to data segments that relate to the momentary screen readout when the first analysis result generated by the processor is a broad limitation. The broad scope of the term “relate” encompasses any and all relationships between the data segment, the momentary screen readout, and when the first analysis result generated by the processor indicated a decision to discard the data. 

Applicant indicates that the newly claim amendments are supported in paragraphs 0007-0009 of the applicant’s specification. The examiner respectfully disagrees. The cited paragraphs only discusses the momentary screen read-out of in relation to the data segments length. The specification does not include a description of linking the momentary screen readout and the data segment in combination with when the first analysis result generated by the processor indicates a decision to discard the data segment. In other words, the specification does not support the concept of wherein the data segments is being displayed by the momentary screen readout, when the first analysis result generated by the processor indicated a decision to discard the data. As such the newly presented claim limitations are considered new matter. 

Claims 2, 4-6, 8-13, 16, and 18-19 are rejected under 35 U.S.C. 112 because they incorporate the lack of written description present in parent claims 1 or 15. 

Claim 5 further contains the following limitation in question: 
The measuring device according to claim 1, wherein the memory controller is adapted to, based on the first analysis result, either increase a memory pointer determining a storage location in the acquisition memory or maintain the memory pointer unchanged.
Claim 6 further contains the following limitation in question: 
The measuring device according to claim 5, wherein the memory controller is adapted to overwrite the at least one data segment of the first measuring signal in the acquisition memory when the memory pointer is kept unchanged.

Claim 18 further contains the following limitation in question:
The measuring method according to claim 15, wherein the method further comprises, based on the first analysis result, either increasing a memory pointer determining a storage location in the memory of the measuring device or maintaining the memory pointer unchanged.

	Independent claims 1 and 15 have been amended to include the following limitation: wherein analyzing of a plurality of time-staggered data segments of the first measuring signal is performed in parallel. These amendments reflect a particular embodiment disclosed in the applicant’s specification, see paragraphs 0020 and 0044 of the applicant’s specification filed on 9/29/2017. However, paragraph 0044 recited that the particular embodiment directed to analyzing the data in a parallel manner indicates that the “memory controller 12 no longer operates with a memory pointer”. 
	The specification does not contain support for the dependent claims 5, 6 and 18, claims that relate to memory pointers, in combination with the embodiment currently presented in amended independent claims 1 and 15. The specification is silent to such a combination, and even indicates that the parallel processing embodiment does not 

	Claim 19 is rejected under 35 U.S.C. 112 because it incorporates the lack of written description present in parent claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Corredoura (US 2007/0118317) in view of Lehane (US 2014/0236539) and Beale (US 2007/0226406). 

Regarding claim 1, Corredoura discloses a measuring device (see Abstract and paragraph 0016: measurement system) comprising:
a first interface adapted to receive a first measuring signal (see Fig. 1 and paragraphs 0011: input interface structured to receive a first measurement signal and generate a parallel array of time staggered data segments);

a processor, connected to the acquisition memory, adapted to analyze the at least one data segment of the first measuring signal, and to generate a first analysis result based on the analysis of the at least one data segment of the first measuring signal, and wherein the processor is adapted to analyze a plurality of time-staggered data segments of the first measuring signal in parallel (see Abstract, Fig. 1, and paragraphs 0011 and 0014-0015: correlator is a processing component adapted to analyze the time staggered data segments and generates a trigger signal/analysis result based on the analysis of the data segments, digital signals are analyzed in parallel); and
a memory controller adapted to control the acquisition memory, based on the first analysis result, either to maintain the at least one data segment of the first measuring signal therein or to discard the at least one data segment of the first measuring signal and wherein the system is configured to either to maintain the data segments of the first measuring signal stored in the acquisition memory or to discard the data segments of the first measuring signal stored in the acquisition memory (see Abstract, Fig. 1, and paragraphs 0011, 0013, 0014-0015, 0017, 0019, and 0028: trigger is used to control the capture data segments associated with the trigger signal from the memory/interim buffer, buffer severs as a temporary storage, signals not captured are discarded, operation of memory is based on the analysis results/trigger signal in relation to the analyzed time-staggered data segments, the disclosed correlator meets the limitations of the memory controller);

wherein the analysis of the at least one data segment of the first measuring signal comprises one or more of a mask test, a mean value test, a peak-peak-value test, a period/frequency test, a fast Fourier transformation, a spectrum value test, and a maximum spectrum value test (see paragraph 0015 and 0018: the discloses analysis for determining a trigger meets the limitations of a mask test, a period/frequency test, a fast Fourier transformation, and spectrum value test as it is a correlation with a trigger 

Corredoura does not expressly disclose wherein the at least one data segment of the first measuring signal comprises at least all measurement samples upon which a momentary screen readout of the measuring device is based, and a range of 10,000 to 20,000,000 measurement samples of the first measuring signal; and 
wherein the screen readout/display comprises a momentary screen readout.  

Lehane discloses a measurement instrument/oscilloscope wherein the at least one data segment of the first measuring signal comprises at least all measurement samples upon which a momentary screen readout of the measuring device is based  and wherein the screen readout/display comprises a momentary screen readout (see Abstract and paragraphs 0004-0005, 0010, and 0034: discloses a triggering method that is used to trigger a measurement device, triggering of the dive causes the device to update and display captured data associated with the trigger condition, i.e. system discloses is descriptive of a momentary screen readout as the data is not permanently displayed and it is updated as soon as new trigger is detected). 
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura with the teachings of Lehane, i.e. updating the display with respect to the captured data associated with the detected trigger, for the advantageous benefit of showing the captured data to a user. This process is conventional in the art.    


Beale discloses a data management system related to oscilloscopes (see Abstract and paragraph 0002) wherein the at least one data segment of the first measuring signal comprises a range of 10,000 to 20,000,000 measurement samples of the first measuring signal (see paragraph 0021: full record for a trigger event can be 10,000 samples long). Beale also discloses a memory controller adapted to control the acquisition memory, based on a trigger signal, either to maintain or discard the at least one data segment/wherein the memory controller is adapted to control the acquisition memory, based on a trigger signal (see Fig. 1 and paragraphs 0008, 0015, 0018, and 0032: acquisition memory is controlled by trigger in relation to the maintain or not maintaining, i.e. discarding the data). 
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane with the teachings of Beale, i.e. storing a sufficient number of samples associated with the trigger data, for the advantageous benefit of sampling and display the measurement data at a sufficient resolution for a sufficient time duration to accurately capture, analyze, and display the data signal. 


Regarding claim 15, Corredoura discloses a measuring method (see Abstract and paragraph 0016: measurement system and method) comprising: 
receiving, by a measuring device, a first measuring signal (see Fig. 1 and paragraphs 0011: input interface structured to receive a first measurement signal and generate a parallel array of time staggered data segments);
storing, within a memory of the measuring device, at least one data segment of the first measuring signal (see paragraphs 0013 and 0019: memory that receives and stores measurement signals), 
analyzing the at least one data segment of the first measuring signal, wherein analyzing of a plurality of time-staggered data segments of the first measuring signal is performed in parallel and generating a first analysis result based on the analysis of the at least one data segment of the first measuring signal (see Abstract, Fig. 1, and paragraphs 0011 and 0014-0015: correlator is a processing component adapted to analyze the time staggered data segments and generates a trigger signal/analysis result based on the analysis of the data segments, digital signals are analyzed in parallel); and
maintaining the at least one data segment of the first measuring signal within the memory of the measuring device or discarding the at least one data segment of the first measuring signal, based on the first analysis result, wherein, as a first analysis result of a respective one of the time-staggered data segments of the first measuring signal is released by the processor, the data segments of the at least one data segment of the first measuring signal, which relate to the screen readout/display device, are discarded when the first analysis result generated (see Abstract, Fig. 1, and paragraphs 0011, 0013, 0014-0017, 0019, 0028, 0036 and 0039: trigger is used to control the capture 
wherein the analysis of the at least one data segment of the first measuring signal comprises one or more of a mask test, a mean value test, a peak-peak-value test, a period/frequency test, a fast Fourier transformation, a spectrum value test, and a maximum spectrum value test (see paragraph 0015 and 0018: the discloses analysis for determining a trigger meets the limitations of a mask test, a period/frequency test, a fast Fourier transformation, and spectrum value test as it is a correlation with a trigger waveform/mask test in the frequency domain, analysis includes a fast Fourier transformation).

Corredoura does not expressly disclose wherein the at least one data segment of the first measuring signal comprises at least all measurement samples upon which a momentary screen readout of the measuring device is based, and a range of 10,000 to 20,000,000 measurement samples of the first measuring signal; and 


Lehane discloses a measurement instrument/oscilloscope wherein the at least one data segment of the first measuring signal comprises at least all measurement samples upon which a momentary screen readout of the measuring device is based and wherein the screen readout/display comprises a momentary screen readout (see Abstract and paragraphs 0004-0005, 0010, and 0034: discloses a triggering method that is used to trigger a measurement device, triggering of the dive causes the device to update and display captured data associated with the trigger condition, i.e. system discloses is descriptive of a momentary screen readout as the data is not permanently displayed and it is updated as soon as new trigger is detected). 
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura with the teachings of Lehane, i.e. updating the display with respect to the captured data associated with the detected trigger, for the advantageous benefit of showing the captured data to a user. This process is conventional in the art.    

Corredoura and Lehane do not expressly disclose wherein the at least one data segment of the first measuring signal comprises a range of 10,000 to 20,000,000 measurement samples of the first measuring signal. 

Beale discloses a data management system related to oscilloscopes (see Abstract and paragraph 0002) wherein the at least one data segment of the first 
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane with the teachings of Beale, i.e. storing a sufficient number of samples associated with the trigger data, for the advantageous benefit of sampling and display the measurement data at a sufficient resolution for a sufficient time duration to accurately capture, analyze, and display the data signal. 

Regarding claims 2 and 16, Corredoura, previously modified by Lehane and Beale, further discloses wherein the analysis result consists of a decision whether to keep or discard the at least one data segment of the first measuring signal (see Abstract, Fig. 1, and paragraphs 0011, 0013, 0014-0015, 0017, 0019, and 0028: trigger is used to control the capture data segments associated with the trigger signal from the memory/interim buffer, buffer severs as a temporary storage, signals not captured are discarded, operation of memory is based on the analysis results/trigger signal in relation to the analyzed time-staggered data segments, operation of memory is based on the analysis results/trigger signal in relation to the analyzed time-staggered data segments).

Regarding claim 4, Corredoura and Lehane do not expressly disclose wherein the acquisition memory comprises a ring buffer.


	It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane with the teachings of Beale, i.e. using a ring buffer acquisition memory, for the advantageous benefit of using a circular memory storage system for efficiently storing the processed data. Circular memory configurations are well understood, routine, and conventional in the art, and have the operational structure to replace the oldest data, while retaining the most recent data in an event where the becomes memory is full. 

Regarding claim 13, Corredoura discloses wherein the processor is adapted to operate based on a time delay with regard to the storage of at least one of the at least one data segment of the first measuring signal, resulting in the first analysis result being available after the time delay (see Abstract, Figs. 1-2, and paragraphs 0013: discloses a plurality of ADCs have a time daily, i.e. analysis of the signals after analog to digital conversion occurs after a slight time delay), wherein the memory controller is adapted to initially store the at least one data segment of the first measuring signal in the acquisition memory (see Abstract, Fig. 1, and paragraphs 0011, 0013, 0014-0015, 0017, 0019, and 0028: trigger is used to control the capture data segments associated with the trigger signal from the memory/interim buffer, buffer severs as a temporary storage). 



	Beale discloses wherein the memory controller is adapted to control the acquisition memory when the first analysis result indicates that the at least one data segment of the first measuring signal is to be discarded, to release a memory section of the acquisition memory in which the at least one data segment of the first measuring signal is stored (see Fig. 1 and paragraphs 0015, 0018, and 0032: acquisition memory is controlled by trigger in relation to the maintain or not maintaining, i.e. discarding the data, when no trigger occurs data in the circular buffer is overwritten, i.e. memory section is released). 
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane with the teachings of Beale, i.e. using a memory controller for controlling the memory’s functions in response to the trigger signal, for the advantageous benefit of using a conventional means for processing trigger signals for maintaining data associated with the sensed trigger conditions. 

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Corredoura (US 2007/0118317) in view of Lehane (US 2014/0236539), Beale (US 2007/0226406), and Nakata (US 2007/0156945).

Regarding claim 5, Corredoura and Lehane do not expressly disclose wherein the memory controller id adapted to, based on the first analysis result/trigger, either increase a memory pointer determining a storage location in the acquisition memory or maintain the memory pointer unchanged. 

Beale discloses a measuring system wherein the address is designated using a memory pointer (see paragraphs 0026 and 0027: discusses using a pointer to keep track of storing position/address in memory acquisition system). 
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane with the teachings of Beale, i.e. using a ring buffer acquisition memory in conjunction with a memory pointer, for the advantageous benefit of using a circular memory storage system for efficiently storing and tracking the processed data. Pointers are well-understood, routine, and conventional in the art. 

Corredoura, Lehane, and Beale do not expressly disclose wherein the memory controller is adapted to, based on the first analysis result, either increase a memory pointer determining a storage location in the acquisition memory or maintain the memory pointer unchanged.

It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane and Beale with the teachings of Nakata, i.e. using a memory pointer for designation where the next segment of information should be stored, for the advantageous benefit of efficiently controlling the memory operations when it has been determined to overwrite the previous data segment or keeping the data segment. Memory pointers are well-understood, routine, and conventional in the art. 

Regarding claim 6, Corredoura, Lehane, and Beale do not expressly disclose wherein the memory controller is adapted to overwrite the at least one data segment of the first measuring signal in the acquisition memory when the memory pointer is kept unchanged.

Nakata discloses a memory controller is adapted to overwrite the at least one data segment of the first measuring signal in the acquisition memory when the memory pointer is kept unchanged (see Abstract and paragraphs 0010, 0020, and 0028: maintaining the position of the address pointer when overwriting the data, i.e. memory pointer is kept unchanged).


Regarding claim 18, Corredoura and Lehane do not expressly disclose wherein the method further comprises, based on the first analysis result, either increasing a memory pointer determining a storage location in the memory of the measuring device or maintaining the memory pointer unchanged.

Beale discloses a measuring system wherein the address is designated using a memory pointer (see paragraphs 0026 and 0027: discusses using a pointer to keep track of storing position/address in memory acquisition system). 
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane with the teachings of Beale, i.e. using a ring buffer acquisition memory in conjunction with a memory pointer, for the advantageous benefit of using a circular memory storage system for efficiently storing and tracking the processed data. Pointers are well-understood, routine, and conventional in the art. 



Nakata discloses a memory system wherein the pointer is either increased, i.e. when changing the storing address or maintained unchanged, i.e. when overwriting the data (see Abstract and paragraphs 0010, 0020, and 0028: increasing the point to move the one block front when keeping the data stored in the buffer, or maintaining the position of the address pointer when overwriting the data).
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane and Beale with the teachings of Nakata, i.e. using a memory pointer for designation where the next segment of information should be stored, for the advantageous benefit of efficiently controlling the memory operations when it has been determined to overwrite the previous data segment or keeping the data segment. Memory pointers are well-understood, routine, and conventional in the art. 

Regarding claim 19.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Corredoura (US 2007/0118317) in view of Lehane (US 2014/0236539), Beale (US 2007/0226406), and Wewers (US 10,107,718).

Regarding claim 8, Corredoura, Lehane, and Beale do not expressly disclose wherein the measuring device further comprises:
a second interface adapted to receive a second measuring signal; and
wherein the acquisition memory is adapted to store at least one data segment of the second measuring signal.

Wewers discloses a measurement instrument with a first interface and a second interface adapted to receive a second measuring signal (see Fig. 2 see column 2 lines 8-25 and column 3 lines 38-67: system has a plurality of interfaces/channels for receiving various measurement signals); and wherein the acquisition memory is adapted to store at least one data segment of the second measuring signal (see Title, Abstract, column 1 line 57 – column 2 line 7, and claims 1 and 2: discloses an apparatus for capturing data related to an event, i.e. trigger, that includes capturing a pre-event segment and a post-event segment in addition to the triggering event; and see column 2 lines 8-25 and column 3 lines 38-67: upon detecting a capture trigger from one signal analyzer/channel, the system may cause a capture of data from a group or all of the signal analyzers, i.e. system maintains data from a plurality of measuring signals in response to the analysis of one data segment of a first measurement signal, likewise, if no trigger occurs, the data is not stored/kept by the system).


Regarding claim 9, Corredoura, Lehane, and Beale do not expressly disclose wherein the memory controller is adapted to control the acquisition memory, based on the first analysis result, either to maintain both the at least one data segment of the first measuring signal and the at least one data segment of the second measuring signal, or to discard both the at least one data segment of the first measuring signal and the at least one data segment of the second measuring signal.

Wewers discloses an event capturing system wherein based on a first analysis result, either to maintain both the at least one data segment of a first measuring signal and the at least one data segment of a second measuring signal, or to discard both the at least one data segment of the first measuring signal and the at least one data segment of the second measuring signal (see Title, Abstract, column 1 line 57 – column 2 line 7, and claims 1 and 2: discloses an apparatus for capturing data related to an event, i.e. trigger, that includes capturing a pre-event segment and a post-event segment in addition to the triggering event; and see column 2 lines 8-25 and column 3 lines 38-67: upon detecting a capture trigger from one signal analyzer/channel, the system may cause a capture of data from a group or all of the signal analyzers, i.e. 
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane and Beale with the teachings of Wewers, i.e. capturing data from a plurality of measurement channels when detecting an event on a signal channel, for the advantageous benefit of monitoring and analyzing how the plurality of measurements relate in response to detection various events. 

Regarding claim 10, Corredoura, Lehane, and Beale do not expressly disclose wherein the processor is adapted to analyze the at least one data segment of the second measuring signal, and to generate a second analysis result based on the analysis of the at least one data segment of the second measuring signal;
the memory controller is adapted to control the acquisition memory, if either of the first analysis result and the second analysis result indicates that the respective at least one data segment is to be kept, to maintain both the at least one data segment of the first measuring signal and the at least one data segment of the second measuring signal therein; and
the memory controller is adapted to control the acquisition memory, if each of the first analysis result and the second analysis result indicates that the respective at least one data segment is to be discarded, to discard both the at least one data segment of 

Wewers disclose analyzing at least one data segment of the second measuring signal, and to generate a second analysis result based on the analysis of the at least one data segment of the second measuring signal (see Abstract and column 1 line 57 – column 2 line 7, and claims 1 and 2: analyzer analyzes sensor signals corresponding the previously discussed plurality of interfaces, signal analyzers generate event signals, i.e. analysis results based on the incoming data in the buffer);
if either of the first analysis result and the second analysis result indicates that the respective at least one data segment is to be kept, to maintain both the at least one data segment of the first measuring signal and the at least one data segment of the second measuring signal therein; and if each of the first analysis result and the second analysis result indicates that the respective at least one data segment is to be discarded, to discard both the at least one data segment of the first measuring signal and the at least one data segment of the second measuring signal (see Title, Abstract, column 1 line 57 – column 2 line 7, and claims 1 and 2: discloses an apparatus for capturing data related to an event, i.e. trigger, that includes capturing a pre-event segment and a post-event segment in addition to the triggering event; and see column 2 lines 8-25 and column 3 lines 38-67: upon detecting a capture trigger from one signal analyzer/channel, the system may cause a capture of data from a group or all of the signal analyzers, i.e. system maintains data from a plurality of measuring signals in 
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane and Beale with the teachings of Wewers, i.e. capturing data from a plurality of measurement channels when detecting an event on a signal channel, for the advantageous benefit of monitoring and analyzing how the plurality of measurements relate in response to detection various events. 

Regarding claim 11, Corredoura, Lehane, and Beale do not expressly disclose wherein, when either of the first analysis result and the second analysis result indicates that the respective at least one data segment is to be kept, the memory controller is adapted to control the acquisition memory to maintain both the at least one data segment of the first measuring signal and the at least one data segment of the second measuring signal with a same time basis.

Wewers discloses wherein, when either of the first analysis result and the second analysis result indicates that the respective at least one data segment is to be kept, the memory controller is adapted to control the acquisition memory to maintain both the at least one data segment of the first measuring signal and the at least one data segment of the second measuring signal with a same time basis (see Title, Abstract, column 1 line 57 – column 2 line 7, and claims 1 and 2: discloses an apparatus for capturing data related to an event, i.e. trigger, that includes capturing a pre-event segment and a post-
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane and Beale with the teachings of Wewers, i.e. capturing data from a plurality of measurement channels when detecting an event on a signal channel, for the advantageous benefit of monitoring and analyzing how the plurality of measurements relate in response to detection various events. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Corredoura (US 2007/0118317) in view of Lehane (US 2014/0236539), Beale (US 2007/0226406), Bowers (US 7,822,471), and Wewers (US 10,107,718).

Regarding claim 12, Corredoura, previously modified by Lehane and Beale, further discloses wherein the acquisition memory is adapted to store a plurality of data segments of the first measuring signal (see Abstract, Fig. 1, and paragraphs 0011, 0013, 0014-0015, 0017, 0019, and 0028: trigger is used to control the capture data 
the processor is adapted to analyze each of the plurality of data segments of the first measuring signal, and to generate a respective analysis result for each of the plurality of data segments of the first measuring signal (see Abstract, Fig. 1, and paragraphs 0011 and 0014-0015: correlator is a processing component adapted to analyze the time staggered data segments and generates a trigger signal/analysis result based on the analysis of the data segments, digital signals are analyzed in parallel);
wherein the system is adapted to control the acquisition memory, when the respective analysis result of a one of the plurality of data segments of the first measuring signal indicates to keep the one of the plurality of data segments of the first measuring signal, to maintain the one data segment of the first measuring signal therein (see Abstract, Fig. 1, and paragraphs 0011, 0013, 0014-0015, 0017, 0019, and 0028: trigger is used to control the capture data segments associated with the trigger signal from the memory/interim buffer, buffer severs as a temporary storage, signals not captured are discarded, operation of memory is based on the analysis results/trigger signal in relation to the analyzed time-staggered data segments).

Corredoura, Lehane, and Beale do not expressly disclose wherein the acquisition memory is adapted to consecutively store a plurality of data segments of the first measuring signal; and 
wherein the controller is configured to maintain at least one data segment preceding the one data segment of the first measuring signal therein, and to maintain at 

Bowers discloses wherein the acquisition memory is adapted to consecutively store a plurality of data segments of the first measuring signal (see Abstract, column 2 lines 56-62, column 6 lines 11-50, column 8 lines 1-14, and claims 4 and 8: storing and  evaluating consecutive segments). 
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane and Beale with the teachings of Bowers, i.e. storing the segment, including consecutive segments, in memory before evaluating the segments, for the advantageous benefit of analyzing the segment after the data for the corresponding segments have been completely acquired. 
Corredoura, Lehane, Beale, and Bowers do not expressly disclose wherein the controller is configured to maintain at least one data segment preceding the one data segment of the first measuring signal therein, and to maintain at least one data segment following the one data segment of the first measuring signal when mainlining the one data segment. 
 
Wewers discloses wherein the controller is configured to maintain at least one data segment preceding the one data segment of the first measuring signal therein, and to maintain at least one data segment following the one data segment of the first measuring signal when mainlining the one data segment (see Title, Abstract, column 1 line 57 – column 2 line 7, and claims 1 and 2: discloses an apparatus for capturing data 
It would have been advantageous to one with ordinary skill in the art at the time of filing to modify the invention of Corredoura in view of Lehane, Beale, and Bowers with the teachings of Wewers, i.e. storing data before and after the triggering event, for the advantageous benefit of capturing a larger dataset in relation to the triggering event. 

Response to Arguments
Applicant’s arguments have been fully considered. 
Applicant argues that dependent claims 5, 6, 18, and 19 are supported by the specification and should not be regarded as new matter. Applicant highlight that previously cited paragraph 0014 does not relate to the currently claimed embodiment as it discusses processing a first and second signal in parallel, not time staggered data segments from a first signal in parallel. The examiner agrees. Applicant further argues that neither paragraphs 0007, 0020, and 0044 describes an embodiment that prohibits the use of a memory pointer in combination with the aspect of the analysis of a plurality of time-staggered data segments in parallel. The examiner respectfully disagrees. 
The applicant supports this argument suggesting that paragraphs 0020 and 0044 refer to different embodiments of the claimed invention. The examiner respectfully disagrees. Both paragraphs briefly reference processing time-staggered signals in parallel. Paragraph 0044 clearly recites the following. “The example measuring device 1 of Fig. 3 solves this issue. In the example of Fig. 3, the memory controller 12 no longer operates with a memory pointer (as shown in Fig. 1). Instead, the memory 
The specification does discuss using a memory pointer in an embodiment where such segments are analyzed in parallel. The specification clearly contains a paragraph that even indicates that the pointer is no longer used when such segments are processed in a parallel matter. Even if paragraph 0044 is not restricting the embodiment disclosed in paragraph 0020, the specification does not clearly disclose an embodiment with parallel processing as claimed in combination with a memory pointer. As such, the prior New Matter rejections in relation to the combination of processing such signal in parallel, while using a memory pointer, are regarded as new matter.
	Applicant further argues that the prior art of record does not disclose the newly presented amendments, i.e. the prior art does not discloses or suggests anything about the discarding of a data segment (which relates to a momentary screen readout) from an acquisition memory when an analysis result generated by a processor indicates a decision to discard the data segments. 
	As discussed above in the newly presented new matter rejections, the scope of the limitation “which relate to the momentary screen readout” is an extremely broad limitation as the type of relationship between the data and the momentary screen readout is not defined by the claimed invention. The newly presented limitation encompasses any and all possible relationships between the data and a momentary screen readout, even including that the fact that the first result is generated on the same 
	As discussed above, the newly introduced limitation is meet by the teachings of the prior art, see Claim Rejections - 35 USC § 103. 
	Applicant further argues that the prior art, in particular Beale fails to disclose the presently claimed aspect where a data segment of a measuring signal (which comprises all measurement samples upon which a momentary screen readout of the measuring device is based) comprises a range of 10,000 to 20,000,000 measurement samples of the measuring signal. However this argument is not persuasive as Beale was relied upon to teach that at least one data segment of the first measuring signal comprises a range of 10,000 to 20,000,000 measurement samples of the first measuring signal (see Beale paragraph 0021: full record for a trigger event can be 10,000 samples long). The prior art Lehane was used to teach the concept of a data segment of a measuring signal (which comprises all measurement samples upon which a momentary screen readout of the measuring device is based) (see Lehane Abstract and paragraphs 0004-0005, 0010, and 0034). 


Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebert (US 2003/0060992) discloses an oscilloscope that overwrites previous waveforms on a display screen in relation to analyzing incoming data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865